Citation Nr: 0401471	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  00-07 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for disability 
manifested by painful and swollen wrists.

3.  Evaluation of degenerative disc disease of the cervical 
spine, rated as 20 percent disabling from December 14, 1999.

4.  Evaluation of degenerative disc disease of the lumbar 
spine, rated as 20 percent disabling from December 14, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to December 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
RO that granted claims of entitlement to service connection 
for degenerative disc disease of the cervical spine and 
lumbar spine.  The RO assigned a 10 percent evaluation for 
each disability, effective December 14, 1999.  The RO 
notified the veteran of these actions by a letter in February 
2000.  The veteran testified at a hearing at the RO in June 
2000.  By rating action of June 2000, the RO increased the 
disability rating for degenerative disc disease of the 
cervical spine and degenerative disc disease of the lumbar 
spine from 10 to 20 percent each, effective from December 14, 
1999.

This matter is also on appeal from an April 2001 rating 
decision by the RO that, in part, denied claims of 
entitlement to service connection for migraine headaches and 
service connection for disability manifested by painful and 
swollen wrists.  In May 2002, the veteran testified at a 
hearing at the RO.  

In May 2003, the Board sent the veteran a letter and 
requested that he clarify whether he wanted a hearing before 
a Veterans Law Judge (VLJ).  The Board informed the veteran 
that if he did not respond within 30 days from the date of 
the letter, the Board would assume that the veteran did not 
want such a hearing.  The record shows that the veteran did 
not respond; therefore, the Board finds that the veteran does 
not want a hearing before a VLJ and will proceed with the 
case.
 
The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for higher evaluations of original 
awards.  Therefore, consideration of the degenerative disc 
disease claims must now include consideration of whether an 
evaluation higher than 20 percent is warranted for either 
service-connected disability from December 14, 1999.


REMAND

Review of the claims file reveals that the veteran has not 
been properly advised in accordance with the changes brought 
about by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) with respect to his claim for a 
higher evaluation of degenerative disc disease of the 
cervical spine and claim for a higher evaluation of 
degenerative disc disease of the lumbar spine.  The 
regulations implementing the VCAA apply to these claims even 
though they were adjudicated prior to the VCAA.  VAOPGCPREC 
7-2003.

The VCAA regulations include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
information or evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  38 C.F.R. § 3.159 (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran of what is needed to substantiate the claims for 
higher evaluation, particularly the information or evidence 
required of the veteran and the evidence that VA will obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  Although the RO sent the 
veteran a letter in June 2001 informing him of the passage of 
the VCAA and providing him information with respect to claims 
for service connection, the RO did not specifically inform 
the veteran of what it would take to substantiate his claims 
for an evaluation higher than 20 percent for degenerative 
disc disease of the cervical spine from December 14, 1999, or 
an evaluation higher than 20 percent for degenerative disc 
disease of the lumbar spine from December 14, 1999.  This is 
especially significant in light of changes in regulations 
used to evaluate diseases and injuries of the spine, 
including intervertebral disc syndrome.  

The Board notes that service connection was originally 
granted for degenerative disc disease of the cervical spine 
and degenerative disc disease for the lumbar spine in January 
2000, each effective from December 14, 1999.  The veteran's 
service-connected degenerative disc disease of the lumbar 
spine is now being evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5293 (intervertebral disc syndrome), and 
his service-connected degenerative disc disease of the 
cervical spine is being evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5290.  As noted in the preceding 
paragraph, the regulations used to evaluate diseases and 
injuries of the spine have changed twice since the veteran's 
claims were filed.  These changes became effective on 
September 23, 2002, and on September 26, 2003.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  It does 
not appear that the veteran has received notice of the 
changes made to the rating criteria for evaluating diseases 
and injuries of the spine.  Because these changes took 
effect during the pendency of the veteran's appeal, the 
question arises as to which set of rating criteria applies.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the 
rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the 
version most favorable to the claimant be applied when there 
has been a change in rating criteria has been overruled to 
the extent that it conflicts with authority established by 
the U.S. Supreme Court and the Federal Circuit).  
Nevertheless, the veteran has not been put on notice of the 
twice-changed regulations and given the opportunity to argue 
his case with respect to these changes.

Furthermore, the RO has not been afforded the opportunity to 
evaluate the veteran's service-connected back or neck 
disability under the revised criteria for rating diseases and 
disabilities of the spine.  In the Board's opinion, the 
veteran could be prejudiced as a result of the Board 
addressing this matter in the first instance.  Because 
additional development is necessary in the veteran's case, as 
will be discussed below, time will be saved if the notice 
required as a result in the changes in rating criteria is 
provided to the veteran while the file is at the RO.  By so 
doing, the veteran will be given ample opportunity to submit 
evidence relative to the changed criteria and have the RO 
consider the evidence before returning the case to the Board.  
As such, the veteran should be specifically advised by the RO 
of the new and the old rating criteria for evaluating 
diseases and disabilities of the spine, including 
intervertebral disc syndrome, and the RO should specifically 
evaluate his claims under 38 C.F.R. § 4.71a as it existed at 
the time he filed his claims, and as amended two times during 
the pendency of his appeals.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 
5293) (2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)).  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
The Board finds that giving the veteran another opportunity 
to appear for VA neurological and orthopedic examinations 
would be appropriate because the current severity of the 
veteran's service-connected neck or low back disability is 
unclear.  Furthermore, the Board notes that although the 
veteran was afforded VA examinations most recently in October 
2001, the record does not contain a current examination that 
takes into account the new rating criteria for evaluating 
diseases and injuries of the spine, including the new 
criteria established to rate intervertebral disc syndrome, 
such as the total duration of incapacitating episodes over 
the past 12 months or all orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293)).  Therefore, the Board finds a new VA 
examination would be appropriate so that the veteran's 
service-connected back and neck disabilities can be properly 
evaluated in terms pertinent to these new criteria.  

In this regard, the Board also notes that it is unclear from 
the current evidence of record whether the veteran's service-
connected symptomatology includes unfavorable ankylosis of 
the low back or any associated objective neurologic 
abnormalities, such as bowel or bladder impairment.  In 
addition, the record does not indicate whether the veteran's 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, affect his 
normal range of motion of the cervical or thoracolumbar 
spine.  68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243)).  Therefore, as the 
current evidence of record is insufficient to rate the 
veteran's degenerative disc disease of the cervical spine or 
degenerative disc disease of the lumbar spine under the new 
rating criteria, the veteran should be afforded new VA 
examinations that evaluate the veteran's symptomatology in 
terms pertinent to the rating criteria that were in effect 
when the veteran filed his claims, as well as the rating 
criteria twice amended during the pendency of his appeal.  
See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 
Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003)); 68 Fed. Reg. 51454-
58 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235 through 5243)).  

Additionally, VA regulations require that a supplemental 
statement of the case (SSOC) be furnished to the appellant 
if, after the last statement of the case or SSOC was issued, 
additional pertinent evidence is received.  38 C.F.R. § 19.31 
(2003).  In the present case, the record shows that 
additional evidence relative to his claims for higher 
evaluations has been associated with his claims file since 
the June 2000 SSOC was issued.  The additional evidence 
contains medical evidence pertaining to the veteran's 
service-connected cervical spine or service-connected lumbar 
spine claim and, therefore, is "pertinent" to the claim on 
appeal.  A remand of the case is therefore required to comply 
with 38 C.F.R. § 19.31 (2003) (appellant has the right to 
have that additional evidence reviewed by the RO in the first 
instance unless he waives such consideration in writing).  

Turning to the veteran's claims of entitlement to service 
connection for migraine headaches and service connection for 
disability manifested by painful and swollen wrists, the 
Board finds that further development of the medical opinion 
evidence is appropriate with respect to each claim.  Despite 
the record containing VA examination reports prepared in 
August 2000 (VA impression of bilateral carpal tunnel 
syndrome), October 2000 (VA impression of intermittent 
tension-type headaches), November 2000 (VA impression of 
muscle contraction headaches), November 2000 (VA diagnosis of 
normal examination of the wrists), the Board finds that the 
October 2000 and November 2000 VA examination reports are 
inadequate because they lack a medical nexus opinion as to 
the medical probabilities that any currently diagnosed 
headache disability is related to service.  The Board also 
finds that the August 2000 and November 2000 VA examination 
reports contain conflicting information as to whether the 
veteran suffers from a wrist disability that may be related 
to military service or already service-connected disability.  
In the instant case, the Board finds that a VA medical 
opinion would be helpful to clarify the nature and etiology 
of the veteran's claimed symptoms and disabilities, and would 
be instructive with regard to the appropriate disposition of 
these claims.  Therefore, a remand is required to obtain one.  
38 C.F.R. § 19.9 (2003).  The case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
implementing regulations are fully 
complied with and satisfied, to the 
extent required by law.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran should be 
specifically told of what is required to 
substantiate each of his claims for a 
higher evaluation and of the information 
or evidence he should submit, if any, and 
of the information or evidence that VA 
will yet obtain with respect to his 
claims for higher evaluations.  38 C.F.R. 
§ 3.159 (2003).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for migraine headaches, his wrists, neck, 
or back from November 1999 to the 
present.  The RO should ensure that all 
pertinent records of private or VA 
treatment are procured for review.  The 
RO should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurological examinations.  The 
examinations are necessary to determine 
the nature and etiology of any migraine 
headaches and disability manifested by 
painful and swollen wrists, as well as 
the severity of impairment caused by his 
service-connected degenerative disc 
disease of the cervical spine, and 
degenerative disc disease of the lumbar 
spine.  The claims file, along with all 
additional evidence obtained pursuant to 
the instructions above, must be made 
available to and reviewed by the 
examiner(s).  The examination report is 
to reflect that such a review of the 
claims file was made.  

The examiner(s) should determine the 
nature and etiology of any currently 
diagnosed migraine headaches or 
disability manifested by painful and 
swollen wrists.  The examiner(s) 
should determine the correct 
diagnosis(es) and provide an opinion 
as to the medical probabilities that 
any currently diagnosed migraine 
headaches or disability manifested 
by painful and swollen wrists is 
attributable to the veteran's period 
of military service, or has been 
caused or made worse by service-
connected degenerative disc disease 
of the cervical spine or service-
connected degenerative disc disease 
of the lumbar spine.  The rationale 
for the opinions by the examiner(s) 
should be set forth in detail.  If 
the examiner(s) provides an opinion 
that is contrary to one already of 
record, the examiner(s) should point 
to specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  

The examiner(s) should also 
determine the severity of impairment 
caused by his service-connected 
degenerative disc disease of the 
cervical spine, and degenerative 
disc disease of the lumbar spine.  
The claims file, a copy of this 
remand, copies of 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002), 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293 (2003)), and 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 
5243)), along with any additional 
evidence obtained pursuant to the 
requests above, should be made 
available to the examiner(s) for 
review.  The examination report is 
to reflect that such a review of the 
claims file was made.  The 
examiner(s) should determine the 
current severity of the veteran's 
service-connected degenerative disc 
disease of the cervical spine, and 
degenerative disc disease of the 
lumbar spine.  All indicated tests 
and studies, to include x-rays and 
other diagnostic procedures deemed 
necessary, should be conducted.  
Clinical findings should be elicited 
so that both the old and new rating 
criteria may be applied.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) 
(2002); 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) 
(2003)); 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  In addition, 
after reviewing the veteran's 
complaints and medical history, the 
orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent 
to which the appellant experiences 
functional impairments, such as 
weakness, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups, etc., and 
should equate such problems to the 
rating criteria.  (In other words, 
functional losses due to pain, etc. 
may result in disability tantamount 
to that contemplated by the criteria 
for a higher rating.  If so, the 
examiner should so state.)  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The rationale for all 
opinions should be explained in 
detail.  The neurological examiner 
should identify symptoms due to disc 
syndrome and describe the nerve(s) 
affected, or seemingly affected by 
nerve root compression.  The 
symptoms should be characterized as 
causing mild, moderate, or severe 
incomplete 
paralysis/neuritis/neuralgia or 
complete paralysis for each nerve 
affected.

4.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA implementing 
regulations.  

6.  After complying with the notice and 
duty-to-assist provisions of the VCAA 
regulations, the RO should re-adjudicate 
the claims, including evaluating his 
service-connected cervical spine or 
lumbar spine disability under 38 C.F.R. § 
4.71a as it was at the time the veteran 
filed his claim, and as amended two times 
during the pendency of his appeal, and 
considering whether assignment of 
"staged" ratings is appropriate for 
either service-connected disability.  
Fenderson, 12 Vet. App. at 119.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5285, 
5286, 5287, 5288, 5289, 5290, 5291, 5292, 
5293, 5294, 5295) (2002); 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 
4.71a (Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243)).  
Consideration should also be given to 
38 C.F.R. § 3.321(b) (2003).  If any 
benefit sought is denied, a SSOC should 
be issued.  The SSOC should include a 
complete recitation of both the old and 
the twice-changed rating criteria for 
rating disc disease.  See 38 C.F.R. § 
4.71a (Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003)); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243)).  
Additionally, if the veteran does not 
appear for the scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2003).  The SSOC should 
also contain a summary of the evidence 
received since the last SSOC was issued.  
38 C.F.R. § 19.31 (2003).  The veteran 
and his representative should be afforded 
an opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

